Cole, S.J.,
concurring in part and dissenting in part.
I concur in that part of the opinion holding that the evidence is sufficient to support the convictions. I dissent to that part of the opinion holding that we are not procedurally barred from addressing the sufficiency of the evidence issue when the defendant fails to renew his motion to strike the evidence at the conclusion of his own evidence in a jury trial. My view is that the General Assembly did not change the law in 1992. In the act, the legislature stated specifically that it was not making a change in the law; rather, the legislature stated “the provisions of this act are declaratory of existing law.” Act of Mar. 30, 1992, ch. 564, 1992 Va. Acts 725.
We first addressed this procedural issue in White v. Commonwealth, 3 Va. App. 231, 348 S.E.2d 866 (1986). In White, we held
that a defendant is barred on appeal from challenging the sufficiency of the evidence when he fails to renew his motion to strike the evidence after presenting his case, unless the record demonstrates that good cause exists or that considera*429tion of this issue would enable this Court to attain the ends of justice.
Id. at 234, 348 S.E.2d at 868.
This Court reaffirmed the holding in White in Day v. Commonwealth, 12 Va. App. 1078, 407 S.E.2d 52 (1991), when it stated:
This motion [to strike the evidence] was denied, and the appellant presented his evidence. He did not renew the motion at the conclusion of all the evidence. Therefore, his objection to the sufficiency of the evidence to establish venue was waived. See White v. Commonwealth, 3 Va. App. 231, 348 S.E.2d 866 (1986).
12 Va. App. at 1079, 407 S.E.2d at 53.
I do not believe the General Assembly changed the law clearly enunciated in White and Day, which has consistently been followed in this Court on many occasions in jury trials since 1986. The legislature is presumed to know the law in effect when it enacts subsequent laws. “In construing a statute the court should seek to discover the intention of the legislature as ascertained from the act itself when read in the light of other statutes relating to the same subject matter.” Robert Bunts Eng’g & Equip. Co. v. Palmer, 169 Va. 206, 209, 192 S.E. 789, 790 (1937).
White and Day cannot be disregarded simply because they predate the 1992 amendment to Code § 8.01-384. The fact that White and Day predate the amendment does not weaken them; it strengthens them. This is so because
where the General Assembly acts in an area in which this Court has already spoken, it is presumed to know the law as the Court has stated it and to acquiesce therein [and] where the General Assembly intends to countermand a decision of this Court it must do so explicitly.
Burns v. Stafford County, 227 Va. 354, 360, 315 S.E.2d 856, 860 (1984) (citations omitted).
In this case, the legislature had the benefit of White and Day when it drafted the 1992 amendment to Code § 8.01-384, and it could have, in effect, overruled White and Day in explicit terms if *430it had so intended.
The majority has ignored two important provisions of Code § 8.01-384. According to the majority opinion,
the legislature’s 1992 amendment to Code § 8.01-384 makes clear that an objection need not be repeated in order to preserve an issue for appeal. A party is not required to “make ... an objection or motion again in order to preserve his right to appeal ... a ruling” after having previously made such a motion “known to the court.”
The final sentence in paragraph (A) of Code § 8.01-384 states in pertinent part: “Arguments made at trial via . . . oral argument reduced to transcript . . . shall, unless . . . waived, be deemed preserved therein for assertion on appeal.” (emphasis added). Likewise, the Acts of Assembly, incorporated in The Michie Company’s version of the Code as an editor’s note, contains an additional subsection 2 that states: “the provisions of this act are declaratory of existing law.” Act of Mar. 30, 1992, ch. 564, 1992 Va. Acts 725.
I believe that the General Assembly was aware of the holdings in White and Day, as well as the procedural bar based upon “waiver” when a defendant puts on evidence. Yet, in the 1992 amendment, the General Assembly expressly provided for “waiver” and specifically demonstrated its intention not to change any existing law, including White and Day. Because the General Assembly has not changed White and Day, this panel is bound by the holdings in those cases by virtue of the rule of stare decisis. Commonwealth v. Burns, 240 Va. 171, 173-74, 395 S.E.2d 456, 457 (1990).
The majority relies upon Spangler v. Commonwealth, noting the language we “consider the entire record in reaching [our] conclusion.” 188 Va. 436, 438, 50 S.E.2d 265, 266 (1948). This reliance on Spangler is misplaced. The trial record in Spangler, as maintained by the Supreme Court of Virginia, discloses that, after the Commonwealth rested its case, counsel for petitioner moved the court to strike the evidence on the ground that it was insufficient to warrant a conviction. Because Spangler involved a bench trial, the trial court delayed ruling upon this motion at that time. *431At the conclusion of the evidence for the Commonwealth and again at the conclusion of all the evidence, the defendant moved the [trial] court to strike the evidence for the Commonwealth upon two grounds:
(1) the evidence being insufficient to sustain a verdict of guilty, and
(2) the promise of marriage as alleged by the prosecutrix was not corroborated as required by Section 4413 of the Code.
813 Records and Briefs of the Supreme Court of Appeals of Virginia, Record No. 3414, at 61-62 (1948).
Both motions were taken under advisement by the trial court, and, at a later date, both motions were overruled. On appeal to the Supreme Court, Spangler assigned as error the overruling of his “motion to strike the evidence of the Commonwealth at the conclusion of the Commonwealth’s evidence or when he rested his case for the reasons assigned [in] the record.” Id. at 3.
In discussing the trial record, the Supreme Court in Spangler stated:
When a defendant in a civil or criminal case proceeds to introduce evidence in his own behalf, after the trial court has overruled his motion to strike, made at the conclusion of the introduction of plaintiffs evidence in chief, he waives his right to stand upon such motion. Plaintiffs case may be strengthened by defendant’s evidence. If thereafter a motion is made to strike the evidence or to set aside the verdict, the court must consider the entire record in reaching its conclusion.
188 Va. 438, 50 S.E.2d at 266.
It is significant that the Supreme Court said nothing about the case in which the defendant did not make a motion to strike at the conclusion of all the evidence or did not make a motion to set aside the verdict. These issues were not before the Court. The Court clearly stated that the first motion to strike was waived when the defendant chose to put on evidence in his own defense. *432An examination of the record in Spangler and the issues before the Court does not support the majority opinion. Instead, the record in Spangler supports this Court’s holdings in White and Day.
Because the defendant presented evidence but failed to renew his motion to strike, he did not preserve for appeal the issue of the sufficiency of the evidence. Therefore, I would dismiss this appeal under Rule 5A:18. The importance of Rule 5A:18 is articulated in Lee v. Lee, 12 Va. App. 512, 514, 404 S.E.2d 736, 737 (1991) (en banc).
Regarding the merits of the case, I find the evidence sufficient to support the convictions and concur with the majority’s result affirming the convictions. However, I would affirm for a different reason, namely, the appellant’s failure to properly preserve the issue for appeal.